Citation Nr: 1432641	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  10-42 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a back disability, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from March 1972 to April 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which declined to reopen the Veteran's claim.

In May 2012, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed September 2000 rating decision declined to reopen the previously denied claim of entitlement to service connection for a back disability.

2.  Evidence received since the September 2000 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for a back disability; such evidence is not cumulative or redundant of evidence already of record.

CONCLUSIONS OF LAW

1.  The September 2000 rating decision that denied entitlement to service connection for a back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  Evidence received since the September 2000 rating decision in relation to the Veteran's claim for entitlement to service connection for a back disability is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen the previously denied claim of entitlement to service connection for a back disability.  

Without the need to discuss each piece of newly received evidence in detail, the Board finds that new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a back disability.

The basis of the May 1985 rating decision was that the Veteran's back disability was that he was not shown to have a back disability related to service.  In a September 2000 rating decision, the RO declined to reopen the Veteran's service connection claim for a back disability because he did not submit new and material evidence.  Multiple pieces of evidence received since September 2000 show that the Veteran's back disability may have had its onset in service-including two buddy statements recalling the Veteran's complaints of back pain since service.  Accordingly, this evidence is sufficient to reopen the previously-denied claim for service connection for a back disability.  See 38 C.F.R. § 3.156(a).

ORDER

New and material evidence having been received; the claim of entitlement to service connection for a back disability is reopened.


REMAND

In light of the reopening above, the Board finds that further evidentiary development is necessary regarding the Veteran's service connection claim for a back disability.  

The evidence of record shows that the Veteran was treated for back-related complaints during service.  There is some indication that he had a back injury prior to service and two injuries while in boot camp.  As noted above, there are buddy statements of record recalling that the Veteran has been complaining of back pain since service.  The Board finds that the minimal threshold for when a VA examination is warranted has been met here.  38 C.F.R. § 3.159(c)(4).  As such, the Veteran should be afforded a VA examination in conjunction with his claim.

Additionally, during the Veteran's hearing, he reported that he is now in receipt of records from the Social Security Administration (SSA).  The Board finds that the outstanding SSA records should also be requested and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any outstanding SSA records and associate them with the claims file.  Any negative response should be documented and associated with the Veteran's claims file.

2.  The RO/AMC should obtain any outstanding private and VA treatment records related to the Veteran's back disability.  Any negative responses should be documented and associated with the Veteran's claims file.

3.  After receipt of any outstanding records, schedule the Veteran for a VA examination for his claimed back disability.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file, as well as any pertinent evidence contained in Virtual VA/VBMS, should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed back disability

After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should determine whether the Veteran has a current diagnosis of a back disability. 

Then, the examiner should provide an opinion to the following:

(a)  For each back disability identified, the examiner should opine as to whether such disability clearly and unmistakably preexisted service.  If so, the examiner should offer an opinion as to whether such disability clearly and unmistakably was not aggravated in service.

(b)  If any identified back disability did not preexist service, the examiner should opine as to whether it is at least as likely as not that any such disability had its onset in service; or is otherwise related to service. 

The examiner is asked to specifically discuss the service treatment records showing two back injuries during service.   

The examiner should provide a complete rationale for all opinions provided.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

4.  Then, readjudicate the claim.  In particular, review all the evidence that was submitted since the SOC.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


